DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lumetta et al. (US 2015/0136476 A1).

Re. claim 1: Lumetta discloses: a system comprising:
a rigid bus bar body portion (14) having one or more first conductive pathways (40); and (see fig. 2-3; para. 0020-0021)
a flexible bus bar body portion (44) extending from the rigid bus bar body portion and having a lower modulus of elasticity than the rigid bus bar body portion, the flexible bus bar body portion including one or more second conductive pathways (52), (see fig. 2-3; para. 0022-0024)
the one or more first conductive pathways and the one or more second conductive pathways configured to be conductively coupled with a first electronic device (30) to form a conductive connection between the first electronic device and at least a second electronic device (battery). (see fig. 4; para. 0018-0021)

Re. claim 2: Lumetta discloses wherein the flexible bus bar body portion (44) is thinner than the rigid bus bar body portion (14). (thinner in the length direction L1) (see Fig. 2; para. 0021)

Re. claim 3: Lumetta discloses wherein the flexible bus bar body portion (44) extends into an opening (notched opening 60) within the rigid bus bar body portion (14). (see fig. 2)

Re. claim 4: Lumetta discloses:  wherein the flexible bus bar body portion includes an interface (50) with the rigid bus bar body portion that has a shorter length along the interface than an edge (61) of the flexible bus bar body portion extending from the interface. (see fig. 2, 3; para. 0021-0022)

Re. claim 5: Lumetta discloses: wherein the flexible bus bar body portion (44) includes an interface (50) with the rigid bus bar body portion (14), a first edge (left 70) extending transverse to the interface, and a second edge (right 70) extending transverse to the interface in a parallel spaced relation to the first edge, the first edge and the second edge terminating in a third edge (72) extending between the first edge and second edge. (see fig. 2, 3; para. 0021-0022)

Re. claim 6: Lumetta discloses: wherein the flexible bus bar body portion (44) includes an arcuate surface (54). (see fig. 2, 3; para. 0025-0026)

Re. claim 7: Lumetta discloses: wherein the flexible bus bar body portion (14) is a first flexible bus bar body portion, and the system further comprises a second flexible bus bar body portion that extends parallel to the first flexible bus bar body portion (three flexible bus bar body portions) (see fig. 1; para. 0018-0020)

Re. claim 11: Lumetta discloses a system comprising:
a first rigid bus bar body portion (14);
a first flexible bus bar body portion (44) extending from the first rigid bus bar body portion and having a lower modulus of elasticity than the first rigid bus bar body portion; (see fig. 2-3; para. 0020-0021)
a second rigid bus bar body portion (second 14) mechanically coupled to the first rigid bus bar body portion; and (see fig. 1; para. 0018-0020)
a second flexible bus bar body portion (second 44) extending from the second rigid bus bar body portion and having a lower modulus of elasticity than the second rigid bus bar body portion. (see fig. 1; para. 0018-0020)

Re. claim 12: Lumetta discloses: wherein the first flexible bus bar body portion (44) has a thickness that is less than a thickness of the first rigid bus bar body portion (14), or the second flexible bus bar body portion has a thickness that is less than a thickness of the second rigid bus bar body portion. (thinner in the length direction L1) (see Fig. 2; para. 0021)

Re. claim 13: Lumetta discloses: wherein the first flexible bus bar body portion is aligned with the second flexible bus bar body portion (three flexible body portions are aligned parallel to each other). (see fig. 1)

Re. claim 14: Lumetta discloses: a flexible connection section (50) coupled to the first rigid bus bar body portion (14) and having a lower modulus of elasticity than the first rigid bus bar body portion. (see fig. 2, 3, 5; para. 0025-0026)

Re. claim 15: Lumetta discloses wherein the second flexible bus bar body portion has an arcuate surface. (certain portions of the flexible bus bar portions have arcuate surfaces and some do not have arcuate surfaces) (see fig. 2-3)

Claim(s) 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated
 by Habeb (US 2020/0036137 A1).

Re. claim 18: Habeb discloses a system comprising:
a rigid bus bar body portion (102); (see fig. 2; para. 0041-0043)
a threaded terminal (116) disposed through a flexible bus bar body portion (210) extending from the rigid bus bar body portion and having a lower modulus of elasticity than the rigid bus bar body portion, the threaded terminal configured to receive a male threaded bushing (206) configured to be movable within the threaded terminal to engage an insulated-gate bipolar transistor (106) portion; and (see fig. 3-6; para. 0053-0058, 0064-0066)
the insulated-gate bipolar transistor mechanically coupled to the rigid bus bar body portion (102) to provide a conductive pathway (210 and 304) between the insulated-gate bipolar transistor and the rigid bus bar body portion through the male threaded bushing. (see fig. 5; para. 0053, 0066)

Re. claim 19: Habeb discloses a heat sink (108) engaging the insulated-gate bipolar transistor portion and mechanically coupled to the rigid bus bar body portion (mechanically coupled through portions 118). (see fig. 3; para. 0041-0044)

Re. claim 20: Habeb discloses a fastener (112) is disposed through the male threaded bushing to mechanically couple the rigid bus bar body portion to the insulated- gate bipolar transistor portion. (see fig. 2, 3; para. 0047-0050)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lumetta as applied to claim 11 above, further in view of Habeb.

Re. claims 16 and 17: Lumetta fails to disclose:
an insulated-gate bipolar transistor mechanically coupled to the first flexible bus bar body portion to provide a first conductive pathway between the first rigid bus bar body portion and the insulated-gate bipolar transistor, the insulated-gate bipolar transistor mechanically coupled to the second flexible bus bar body portion to provide a second conductive pathway between the second rigid bus bar body portion and the insulated-gate bipolar transistor. 
a heat sink engaging the insulated-gate bipolar transistor and mechanically coupled to the first rigid bus bar body portion and the second rigid bus bar body portion.
However, Habeb discloses: 
an insulated-gate bipolar transistor (106) mechanically coupled to the first flexible bus bar body portion (116) to provide a first conductive pathway between the first rigid bus bar body portion (102) and the insulated-gate bipolar transistor, the insulated-gate bipolar transistor mechanically coupled to the second flexible bus bar body portion (second 116) to provide a second conductive pathway between the second rigid bus bar body portion and the insulated-gate bipolar transistor. (see fig. 2; para. 0047-0050)
a heat sink (118) engaging the insulated-gate bipolar transistor and mechanically coupled to the first rigid bus bar body portion and the second rigid bus bar body portion. (see fig. 2; para. 0041-0044)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an IGBT coupled to the first flexible bus bar body of Lumetta as taught by Habeb. One of ordinary skill would have been motivated to do this in order to provide power conversion from the battery to the electronic elements of the device. (See Habeb para. 0006-0007)

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claim 8: the limitations of “wherein the flexible bus bar body portion includes an opening configured to receive a fastener for mechanically coupling the rigid bus bar body portion to an insulated-gate bipolar transistor” in combination with the remaining limitations in the claim cannot be found in the prior art. 

Re. claim 9: the limitations of “a creep barrier between the first flexible bus bar body portion and the second flexible bus bar body portion” in combination with the remaining limitations in the claim cannot be found in the prior art. A creep barrier is not taught between two flexible bus bar portions.

Re. claim 10: the limitations “the rigid bus bar body portion and flexible bus bar body portion coupled via brazing” cannot be found in the prior art. 

Response to Arguments
Applicant’s arguments, see page 8, filed 01 July 2022, with respect to the objections to the drawings, in combination with the amendments to the claims, have been fully considered and are persuasive.  The objections of the drawings have been withdrawn. 
Applicant’s arguments, see page 8, filed 01 July 2022, with respect to the objection to the specification, in combination with the amendments to the specification, have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant's arguments, see pages 8-9, filed 01 July 2022, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Lumetta have been fully considered but they are not persuasive. Applicant argues that Lumetta’s flexible bus bar body portion does not have a lower modulus of elasticity than the rigid bus bar body portion. The Examiner respectfully disagrees. Applicant states that a flexible bus bar body portion may have a lower modulus of elasticity than a rigid bus bar body portion because “the rigid bus bar body portion [has] a different thickness than the flexible bus bar body portion.” The Examiner agrees that this can result in a lower modulus of elasticity. This is the same as a rigid bus bar body portion having a different length than the flexible bus bar body portion. Looking to Lumetta’s Fig. 2 and 3, the rigid body portion has a different length (same direction as L1) than the flexible body portion. So, the modulus of elasticity of the flexible body portion (44 which includes portion 50) is lower than the modulus of elasticity of the right body portion (14) in at least the same length direction. Further, Applicant even points to Lumetta’s Fig. 5 which shows that when a force is applied in that direction, the flexible body portion (44 which includes portion 50) will bend before the rigid body portion. Thus, Fig. 5 teaches this limitation as well.
Regarding claim 2, Applicant, on page 10, argues that Lumetta fails to disclose the flexible bus bar body portion is thinner than the rigid bus bar body portion. The Examiner respectfully disagrees. The claims do not specify which direction a thickness dimension is measured. Therefore, looking to Lumetta’s Fig. 2, the flexible bus bar body portion (44) is thinner (along the L1 direction) than the rigid bus bar body portion (14).
Regarding claim 3, Applicant, on page 12 argues that Lumetta fails to disclose the flexible bus bar body portion extends into an opening within the rigid bus bar body portion. The Examiner respectfully disagrees. It appears that Applicant is arguing that a n opening of the rigid bus bar body portion completely surrounds, or surrounds on all sides, the flexible bus bar body portion. However, this limitation is not currently found in the claim. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., rigid bus bar body portion surrounding the flexible bus bar body portion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Lumetta’s flexible bus bar body portion (44 which includes portion 50) extends into notched opening (60) which is part of the rigid bus bar body portion.
Regarding claim 14, Applicant, on page 12 argues that Lumetta fails to disclose a lower modulus of elasticity. The Examiner directs Applicant to the response to arguments regarding claim 1 above. 
Regarding claim 18, Applicant, on page 12 argues that Habeb fails to disclose “a threaded terminal disposed through a flexible bus bar body portion extending from the rigid bus bar body portion and having a lower modulus of elasticity than the rigid bus bar body portion, the threaded terminal configured to receive a male threaded bushing configured to be movable within the threaded terminal to engage an insulated-gate bipolar transistor portion. The Examiner respectfully disagrees. Looking to Habeb’s alternate embodiment illustrated in Figs. 3-6, these limitations are taught. Habeb’s flexible bus bar body portion (210) is connected to the IGBTs through threaded bushings at one end and to the rigid bus bar body portion at the other end. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 16, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835